Citation Nr: 1235268	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-15 326	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for maxilla bone loss.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970, to include service in Vietnam.  He was awarded the Purple Heart Medal with Bronze Star, the Bronze Star Medal with Gold Star and Combat "V" device, the Vietnam Campaign Medal with device, and the Vietnam Service Medal with FMF combat insignia, in connection with his Vietnam service.  He had further active service from February 22 to May 10, 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 RO decision which granted service connection for maxilla bone loss and assigned an initial noncompensable disability rating.  In April 2011, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned.  The appeal was previously before the Board in September 2011, when it was denied.  The Veteran perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court endorsed a joint motion for remand filed by both parties to the case, vacated the Board's September 2011 decision and remanded the matter for further evidentiary development.  The Veteran's attorney has filed further argument with the Board.  

Also in September 2011, the Board observed that the Veteran had filed a notice of disagreement with respect to the initial noncompensable disability rating assigned for his psychiatric disability, but that the RO had not issued a statement of the case.  The Board therefore accepted limited jurisdiction over the matter for the purpose of remanding to compel issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In written argument before the Board in June 2012, the Veteran's attorney noted that the RO has not yet issued a statement of the case on this pending matter.  Review of the Veteran's virtual file and his paper file confirms the accuracy of this assertion.  The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

In June 1968, while serving in combat in the Republic of Vietnam, the Veteran sustained a shell fragment wound to his mouth, where the shrapnel struck him in the center-right part of his mouth, resulting in soft tissue injury to his lip, traumatic loss of his #7 tooth, and traumatic fracture and loss of the crowns of his #26 and #27 teeth.  Treatment involved root canal and crown replacement of teeth #s 26 and 27, and the replacement of tooth #7 with permanent bridgework.  The Veteran is presently service-connected for a scar of his right lower lip and for traumatic dental injury to teeth #s 7, 26, and 27.  He is also service-connected for bone loss of his maxilla that was linked to the traumatic in-service shrapnel injury.

The applicable rating criteria for bone loss of half or less of the maxilla is contained in 38 C.F.R. § 4.150, Diagnostic Code 9915, which provides for a noncompensable evaluation when bone loss is less than 25 percent and is replaceable by a prosthesis.  Assignment of a 20 percent rating is warranted for maxilla bone loss of less than 25 percent that is not replaceable by prosthesis.  Alternatively, Diagnostic Code 9916 provides for the assignment of a noncompensable evaluation for slight displacement due to malunion or nonunion of the maxilla.  Assignment of a 10 percent evaluation is warranted when there is moderate displacement due to malunion or nonunion of the maxilla.  Assignment of a 30 percent evaluation is warranted when there is severe displacement due to malunion or nonunion of the maxilla.  38 C.F.R. § 4.150.

The parties to the joint motion for remand agreed that the Board was correct in holding that the Veteran had lost less than 25 percent of his maxilla.  They also agreed that the Board had relied upon inadequate VA medical examinations in determining that replacement of the Veteran's missing maxilla bone tissue was not required.  The Veteran's attorney contends that the Veteran's missing maxilla was not replaceable by a prosthesis, which would warrant the assignment of a 20 percent disability rating under the provisions of Diagnostic Code 9915.  

The Board therefore determines that an additional VA dental examination is warranted to determine whether the Veteran's maxilla loss is indeed replaceable by prosthesis.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA dental or oral surgery examination, as appropriate, to identify whether the Veteran's maxilla loss is replaceable by prosthesis.  The claims folder should be made available to the examiner for review before the examination.  Any tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to render an opinion as to whether the Veteran's maxilla loss is replaceable by prosthesis.  A complete explanation as to the rationale behind the opinion rendered should be provided, to include information as to why a prosthesis has not been inserted previously.  If an opinion cannot be rendered without the resort to mere speculation, this must also be fully explained by the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the record must indicate if the notification letter was returned as undeliverable.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

